ANDERSON, G. BARRY, Justice
(concurring).
I agree that an insurer’s request for an examination under oath is subject to a reasonableness requirement under the Minnesota No-Fault Automobile Insurance Act (No-Fault Act). See Minn.Stat. § 65B.56, subd. 1 (2010). And, given the facts of this case, I concur in the result reached by the majority. Cindy Thompson signed her application for benefits from Western National Insurance Co. on October 22, 2007, less than one month after the collision that gave rise to the claims at issue here. On her application for benefits, Thompson identified her employer as “Kenwood Chiropractic Arts” and her treating doctor as “Kenwood.” On his application for benefits, signed October 15, 2007, Bruce Thompson identified *209his treating doctor as “Kenwood Chiropractic Arts.” Western National began making payments under the Thompsons’ no-fault policy in December 2007 and informed the Thompsons on January 22, 2008, that it was going to require examinations under oath.1 Western National claims in its brief to us that it sought to examine the Thompsons because it received information after it made payments about Cindy Thompson’s employment, and about treatment the Thompsons were receiving at the time of the collision. The timing set out by Western National in its brief is inconsistent with the disclosures on and dates of the Thompsons’ applications for benefits. Given the disclosures by the Thompsons, I am disinclined to rescue Western National from the failure to immediately request an examination under oath. Put another way, under the facts and circumstances of this case, the arbitrators’ implicit factual determination — that it was reasonable for the Thompsons to refuse to submit to the examination — appears sound.
But I write separately to express concerns about how examinations under oath are treated under the No-Fault Act, at least in the arbitration context, and also to note that our opinion today may not be the final word on how requests for examinations under oath are received in the future.
I begin with the observation that submitting to an examination under oath is among the actions that an injured person shall do when “reasonably necessary” as the insurer pursues “medical reports and other needed information to assist in determining the nature and extent of the injured person’s injuries and loss, and the medical treatment received.” Minn.Stat. § 65B.56, subd. 1. In my view, examinations under oath serve the purposes of the No-Fault Act as defined by the Legislature, including “to correct imbalances and abuses in the operation of the automobile accident tort liability system” and “to require medical examination and disclosure.” See Minn.Stat. § 65B.42 (2010). And I note that our rules for no-fault automobile insurance arbitrations encourage the voluntary exchange of information and discourage formal discovery. See Minn. R. No-Fault Arb. 12. But I am not willing to assume that, in most cases, a more formal process to secure information will be un*210necessary. Concern about fraudulent no-fault claims might very well lead an insurance carrier to reasonably require examinations under oath either universally or perhaps with respect to certain types of claims. The record before us is wholly inadequate to even guess how and when examinations might be reasonably required in a more global context.
Examinations under oath are not unique to the No-Fault Act, and I am concerned that the arbitrators’ implicit factual determination of reasonableness in this case was only that — implicit. Because arbitrators’ factual determinations are final, an unintended result of this case is that arbitrators may be more likely to determine, without explanation, that an insured’s refusal to submit to an examination under oath is reasonable. This, in turn, effectively would deprive insurers of a valuable investigatory tool that the United States Supreme Court recognized more than 125 years ago protected insurers from false claims. See Claflin v. Commonwealth Ins. Co., 110 U.S. 81, 94-95, 3 S.Ct. 507, 28 L.Ed. 76 (1884). In Minnesota, we noted with approval, more than 110 years ago, the practice of insurers seeking notarized statements from claimants. See Hamberg v. St. Paul Fire & Marine Ins. Co., 68 Minn. 335, 337, 71 N.W. 388, 388 (Minn. 1897) (discussing admissibility of two written examinations taken pursuant to insurance policy and signed by policyholder before a notary). See also 13 Lee R. Russ & Thomas F. Segalla, Couch on Insurance § 196:11 (3d ed. 2005) (“The insurer is entitled to conduct a searching examination, though all questions should be confined to matters relevant and material to the loss.”). Although not before us in the present dispute, it is not self-evident to me that a blanket carrier practice of requiring an examination under oath would be per se unreasonable, given the goals of the No-Fault Act. Certainly, the Act does not prohibit such a practice.
As Western National correctly observes in its brief to our court, inconsistencies in the treatment of requests for examination under oath likely will develop because one arbitrator may adopt the position that one examination under oath is always reasonable while another arbitrator may decide that no examination under oath is ever reasonable. As some Minnesota practitioners noted presciently a decade ago, the lack of guidance concerning what is reasonable and what is not could undermine the goals of consistency and impartiality in the no-fault automobile insurance system and “intensify the conflicts over the arbitrator selection process.” See Theodore J. Smetak et al., Minnesota Motor Vehicle Insurance Manual 170 (3d ed.2000).
There is no guarantee that arbitrators will reach consistent factual conclusions of reasonableness on the same set of facts.... Indeed, there is already the perception that the identity of the no-fault arbitrator is outcome determinative which has fueled a fierce debate and protracted litigation in recent years over the arbitrator selection process. That debate may now continue and intensify.
Id. See also Karen Cote & Tammy M. Reno, No-Fault Claims Handling and Arbitration, in Minn. Motor Vehicle Accident Deskbook 24-16 (Michael R. Fargione & Paul F. McEllistrem, eds., 4th ed. 2009) (“What seems clear is that in order for the [no-fault automobile insurance] arbitration system to work, both sides must believe the system is fair.”).
The Legislature defined the scope of the No-Fault Act and, in section 65B.56, provided that requests for information by insurers and cooperation by insureds must be reasonable. In section 65B.525, the Legislature assigned to our court the task of adopting the rules that govern no-fault *211automobile arbitrations. If the concerns expressed here come to pass, either legislative action2 or further clarification from our court may be necessary. Among the matters that may require further attention are not only the obvious issues raised by the present dispute, i.e., the reasonableness of an insurer’s request for an examination under oath, but also more fundamental questions, including consideration of a more expansive standard of review of no-fault arbitration awards. We do not need to address those fundamental questions to decide this case, and so it is sufficient to reverse the court of appeals and leave the fundamental concerns for another day — and a better record.

. As discussed in this concurrence, examinations under oath have a long history in our jurisprudence, in federal courts, and elsewhere. Examinations under oath are an important tool in dealing with insurance fraud, as amicus curiae Insurance Federation of Minnesota notes. See Michael A. Hamilton, Property Insurance: A Call for Increased Use of Examinations Under Oath for the Detection and Deterrence of Fraudulent Insurance Claims, 97 Dick. L.Rev. 329, 331-32 (1992-1993) (describing examinations under oath as a contractual option of insurers to investigate claims); 13 Lee R. Russ & Thomas F. Segalla, Couch on Insurance § 196 (3d ed.2005) (discussing insurers' rights to investigate claims generally); id. §§ 196.1, .6-31 (discussing examinations under oath). See also id. § 196.3 ("[T]he purpose of a cooperation clause is to enable the insurer to obtain all knowledge and facts concerning cause of loss involved while information is fresh in order to protect itself from fraudulent and false claims.”). Cf. id. ("Insurance policies commonly provide for an examination under oath.... In keeping with firm statistical evidence that insurers are faced with increasing numbers of fraudulent and padded claims, insurers tend to insist more frequently upon the production of supporting documentation.”). Minnesota law, in fact, requires sworn statements in fire loss claims. See Minn.Stat. § 65A.01, subd. 3 (2010).
In their brief to our court, for reasons that are not explained, the Thompsons persist in mischaracterizing examinations under oath as "depositions” and "formal depositions.” They are nothing of the sort. Notwithstanding the formal nature of this investigatory tool, an examination under oath is exactly as described — an examination under oath.


. Iowa, for example, includes among the statutory grounds on which a reviewing court may vacate an arbitration award that ”[s]ub-stantial evidence on the record as a whole does not support the award.” Iowa Code § 679A.12(1)(£) (2011). The Iowa Supreme Court interprets the statute to allow limited factual review. " '[T]he ultimate question is whether [the evidence] supports the finding actually made, not whether the evidence would support a different finding.’ " State v. Dohlman, 725 N.W.2d 428, 430 (Iowa 2006) (quoting Fischer v. City of Sioux City, 695 N.W.2d 31, 34 (Iowa 2005)).